DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 1-3  and 5-8 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over by Brown et al. (US 2008/0088590 A1) in view of Motosugi (US 8,994,965). 
With respect to claims 1, 3 and 7, Brown et al.  teaches a method of apparatus handling description by a device executing simulation processing (paras [0007] and [0059]) comprising displaying an operation unit image 30, 204, 205 (Figs. 2 and 8), which is an image of an operation unit 38 having a plurality of operating keys 32 of an apparatus 36 (Fig.1 and para [0080]) including the operation unit, by a device display unit 58, 202 (Figs.1 and 8), wherein the 
Brown et al. does not teach the step of displaying an operation image, which is an image resulted from an operation of the apparatus by an operation of the operation unit based on the detection of the operation of one of the plurality of operating key images, by the device display unit.
However the use of the device display unit such as a touch screen for displaying an operation image which is a resulted of an operation of a key on a display keyboard is conventional.  For example, Motosugi (Fig.1) teaches a method of apparatus handling description by a device 10 executing simulation process having device which comprises a display unit 16 (Figs. 1 and 2) that displays an operation unit 16a, 16b of an apparatus including the operation unit 16a, 16b, 16c and an operation image 5b or 5c which is an image resulted from an operation of the apparatus by an operation of the operation unit based on the detection of the operation of one of plurality of operating key images by the device display unit 16 (for example, depressing the start key 16e, and the paragraph bridging cols. 8 and 9).
In view of the teaching of Motosugi, it would have been obvious to one of ordinary skill in the art to modify the method and device of Brown et al.  by substituting the conventional device which displays and operation image as taught by Motosugi for more effective operating an apparatus since an user can realize an operation image before printing the operation image. 
With respect to claims 2 and 5, Brown et al. teaches the operation unit which is a keyboard 38 (Fig.1)  has a letter input unit 32 that receives an operation of inputting a letter (para 
With respect to claim 4, Brown et al. as modified by Motosugi teaches a method of apparatus handling description by a device executing simulation processing having the steps as recited.  See the explanation of Brown et al. and Motosugi above.
Brown et al. as modified by Motosugi does not teach the device for executing manual displaying processing including the step of displaying an operation manual of the apparatus by the device display unit.
However, the selection of an element, part or an operation manual of an apparatus for displaying processing by a device would be obvious depending upon a user’s need for optimum of understanding the operating of the element or part or an operation of the device or the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the step of displaying an operation unit image of Brown et al. as modified by Motosugi by providing the step of displaying an operation manual of the apparatus by the device display unit for quickly referring the operation of a device (Brown et al., paras [0004] and [0007]).
With respect to claim 6, Brown et al.  teaches a method of apparatus handling description by a device including a program causing a computer 34 to execute simulation processing (para 0059]) as recited in claim 1, and including the steps of identifying and displaying an operation unit image 30, 206 (Figs. 8, 18 and para [0104]), which is an image of an operation unit 38, 110 having a plurality of operating keys 32 a-32i of an apparatus 36 (Fig.1 and para [0080]) 

With respect to claim 8, Brown et al. (Fig.1) teaches a computer 34 i.e., a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor 36 (Figs. 1 and 7), cause the processor to execute each step in the method of apparatus handling description by a device according to claim 1 (Brown et al., [0080-0082]) and Motosugi (Fig.1) teaches a controller i.e., a non-transitory computer-readable medium 10, 11 having stored computer-executable instructions that, when executed by a processor 11 (Figs. 1 and 7), cause the processor to execute each step in the method of apparatus handling description by a device according to claim 1 (col.5, first and third paragraphs).
Response to Arguments

	Applicants' arguments filed on February 19, 2021 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s). 
 	
Conclusion
         	
         	The patents to Matsunaga et al. and Anezaki et al. are cited to show other methods and structures having obvious similarities to the claimed method and structures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853